F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     November 9, 2006
                                   TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 JIM M Y GARRETT, JR.,

        Petitioner - A ppellant,
                                                        No. 06-5160
 vs.                                          (D.C. No. 06-CV-0002-CVE-SAJ)
                                                        (N.D. Okla.)
 BRUCE HOW ARD, W arden,

        Respondent - Appellee.



                              ORDER
               DENYING CERTIFICATE O F APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


       Petitioner-Appellant Jimmy Garrett, Jr., an state inmate appearing pro se,

seeks a certificate of appealability (“COA”) so that he may challenge the district

court’s dismissal of his petition for a writ of habeas corpus. See 28 U.S.C. §

2253(c); M iller-El v. Cockrell, 537 U.S. 322, 327 (2003). The district court held

that M r. Garrett’s petition was time-barred under the one-year limitation period of

28 U.S.C. § 2244(d). Because M r. Garrett has failed to demonstrate that the

district court’s ruling concerning the timeliness of his petition is reasonably

debatable, w e DENY his request for a COA and DISM ISS his appeal.
                                    Background

      On July 30, 2004, M r. Garrett pled guilty to two counts of injury to a minor

child. He received concurrent sentences of seven years (with three years

suspended) and a fine of $500 on Count 1 and five years (with one year

suspended) on Count 2. M r. G arrett did not file a motion to withdraw his plea, a

necessary prerequisite to a direct appeal before the Oklahoma Court of Criminal

Appeals (“OCCA”). See Okla. Crim. App. R. 4.2.

      One year later, on August 1, 2005, M r. Garrett filed a petition for 365 day

judicial review. This letter request was denied in an order dated A ugust 8. M r.

Garrett then filed an application for state post-conviction relief on August 15,

which was denied by an order filed on September 23. The OCCA affirmed the

order denying post-conviction relief on November 14.

      M r. Garrett subsequently filed his federal habeas petition on January 3,

2006. The state moved to dismiss the petition on the ground that it was not

timely filed, and the district court granted this motion and dismissed the petition

with prejudice. R. Doc. 12. On appeal, M r. Garrett argues the merits of his

claims and asserts that he was entitled to equitable tolling of the limitation period.



                                     Discussion

      W e may issue a CO A only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The applicant

                                         -2-
must demonstrate “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right . . . .” Slack v.

M cDaniel, 529 U.S. 473, 484 (2000). W here, as here, the district court dismisses

a petition on procedural grounds without reaching the merits, the applicant must

also convince us “that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. In evaluating M r.

Garrett’s claims, we construe his pro se filings liberally. See Haines v. Kerner,

404 U.S. 519, 520-21 (1972).

      The statute provides that “[a] 1-year period of limitations shall apply to an

application for a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court.” 28 U.S.C. § 2244(d)(1). In this case, the limitation

period began to run on “the date on which the judgment became final by the . . .

expiration of time for seeking [direct] review .” Id. § 2244(d)(1)(A ). Under state

procedural rules, a defendant must file an application to withdraw his guilty plea

within ten days of the pronouncement of judgment and sentence against him in

order to commence an appeal. See Okla. Crim. App. R. 4.2. His failure to do so

means that his conviction became final for the purposes of § 2244 on August 9,

2004–ten days after the pronouncement of judgment and sentence on July 30–and

he had until August 9, 2005, to file a federal habeas petition. See Fisher v.

Gibson, 262 F.3d 1135, 1142 (10th Cir. 2001).

      The running of the one-year limitation period is tolled during the pendency

                                           -3-
of state post-conviction relief proceedings. See 28 U.S.C. § 2244(d)(2). On

August 1, 2005, M r. Garrett filed a petition seeking judicial review and

modification of his sentence. Okla. Stat. Ann. tit. 22, § 982a. This did not toll

the federal limitation period, however, because such a petition seeks discretionary

review and is not appealable, meaning that it is not an “application for State post-

conviction or other collateral review” under § 2244. See Todd v. M iller, No. 06-

5057, 2006 W L 2328757, at *2 (10th Cir. Aug. 11, 2006). M oreover, M r.

Garrett’s petition for state post-conviction review , filed on August 15, did not toll

the one-year limitation period, which had already expired on August 9. See

Fisher, 262 F.3d at 1142-43.

      M r. Garrett argues that we should consider the limitation period equitably

tolled because he is actually innocent. See Schlup v. Delo, 513 U.S. 298, 324-29

(1995). W e have held that an inmate must diligently pursue his claims in order to

benefit from equitable tolling, M iller v. M arr, 141 F.3d 976, 978 (10th Cir. 1998),

and we agree with the district court that no evidence suggests that M r. Garrett

diligently pursued his claims and was somehow misled or hampered by the state.

R. Doc. 12 at 6. M r. Garrett’s general assertions that his attorney did not inform

him of his right to appeal and that the prison lacked adequate legal research

materials are insufficient. M arsh v. Soares, 223 F.3d 1217, 1220 (10th Cir.

2000); M iller, 141 F.3d at 978.

      M oreover, M r. Garrett’s legal argument of actual innocence is not

                                         -4-
convincing. M r. Garrett contends that, although he pled guilty to two counts of

injury to a minor child, his actions were exempted from criminal sanction by

Okla. Stat. Ann., tit. 21, § 844. Under § 844, an adult is allow ed to use “ordinary

force as a means of discipline, including but not limited to spanking, switching or

paddling.” The factual question of whether M r. Garrett’s actions amounted to

“ordinary force as a means of discipline” was ripe for disposition at a trial.

However, M r. Garrett waived his right to trial by pleading guilty, and the

sentencing judge must necessarily have concluded that the facts M r. Garrett

admitted exceeded “ordinary force.” M r. Garrett has not demonstrated a

substantial likelihood that he is actually innocent.

      W e DENY M r. Garrett’s request for a COA and DISM ISS his appeal.

                                        Entered for the Court



                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -5-